Gbeex, P. J. This appeal must be dismissed for the reason that no transcript of the record of any judgment by the City Court of Alton appears in this record. Hence this court is not advised that a judgment was rendered against appellant from which an appeal would lie. This is the condition of the record filed in this court. First: The convening order of the City Court of Alton, February term, 1891. Second: The convening order of the City Court of East St. Louis, August term, 1890. Third: The motion of plaintiff for, and order of last named court granting change of venue of the cause to the City Court of Alton. Fourth: Certificate of the clerk of the City Court of East St. Louis certifying that the copy of order for change of venue in transcript was true and correct, and the papers transmitted were all the papers in the cause. Immediately after which appears this statement: “Verdict of Jury, Alton, February 4, 1891. We, the jury in the case of Wm. P. Launtz v. George G. Heller, find for the defendant,” and the signatures of the jurors. This is followed next by these statements in this form: “The Judgment” “of the Judge of the City Court of Alton.” “ Motion for new trial; motion for new trial overruled.” “Judgment for defendant on verdict.” “ February 13th, appeal prayed and allowed, bond in the sum of one hundred dollars (§100) with securities to be approved by the clerk to be filed in eighteen days, and bill of exceptions to be filed in eighteen days.” Which statements, with the exception of the words interpolated, “ The judgment of the judge of the City Court of Alton,” are evidently the minutes of the judge trying the cause, .and are not the transcript of a judgment entered of record. The only other reference to a judgment, appears in the bill of exceptions. The judgment of a court is not to be sought in the minutes and memoranda which the judge makes upon his own docket, kept by him for his own convenience, to see that the clerk makes up the record accurately, and which the law does not require him to keep. McCormick v. Wheeler, 36 Ill. 114; Sattler v. The People, 59 Ill. 68. The appeal is dismissed. Appeal dismissed.